Citation Nr: 1540565	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-47 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, other than pes planus, to include as due to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (MROC) in Wichita, Kansas (RO).

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in July 2011.

In September 2011, the claim was remanded by the Board for further development.

In September 2014, the Board granted service connection for bilateral pes planus, and remanded the claim for service connection for a bilateral foot disability, other than pes planus, for further development.

In December 2014, the RO issued a rating decision implementing the grant of service connection for bilateral pes planus and awarded a rating for such disability.  Those awards constitute a full grant of the benefit sought on appeal.  As such, and since the Veteran has not yet expressed any disagreement with the December 2014 rating action, this issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated July 2001 to October 2012 and a May 2014 Appellate Brief.  

The Board notes that the Veteran's service connection claim has been recharacterized as a claim for bilateral foot disability, as the competent, medical evidence of record shows multiple foot diagnoses, including hallux valgus, plantar fasciitis, and calcaneal enthesophytes.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a veteran may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, as here, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, in September 2014, the Board remanded the Veteran's appeal to obtain an addendum opinion to assess the nature and etiology of his bilateral foot conditions, other than pes planus.  Previously, the Veteran was afforded a VA examination in July 2012, during which he was diagnosed as having hallux valgus, bilateral calcaneal spurs (enthesophytes), and pes planus.  However, the Board found the opinion of the July 2012 VA examiner to be inadequate as the negative opinion offered did not include discussion of the Veteran's service treatment records from December 1966 to June 1967 reflecting treatment for his feet.  Additionally, the Board determined that an opinion was needed on the issue of secondary service connection to determine whether the Veteran's hallux valgus, bilateral calcaneal spurs, plantar fasciitis, or any other diagnosed foot disorder was caused or aggravated by his service-connected bilateral pes planus.

In June 2015, the AOJ obtained a VA addendum opinion.  Upon review of the record, the June 2015 VA examiner diagnosed the Veteran's right foot with minimal DJD at the 4th MP joint and calcaneal bone spurs, and diagnosed the left foot with calcaneal bone spurs and plantar fasciitis.  The examiner specifically found that the Veteran did not have pes planus in either foot.

With respect to direct service connection, the examiner opined as follows: "It is less likely than not than any of the claimed disabilities of the feet are etiologically related to the Veteran's military service.  STRs from 12/1966 to 6/1967 only report that calluses were treated and removed from the veterans [sic] bilateral feet.  I find no radiographs to diagnose Pes planus, Hallux valgus or bone spurs.  There is no documentation of pain or TTP of the planter fascia."  With respect to secondary service connection, the examiner determined that the Veteran's current foot disabilities were not secondarily caused by his service-connected bilateral pes planus as "[r]adiographs of the feet from 7/7/2008 and 7/19/2012 were reviewed with the radiologist and she states no pes planus or hallus valgus is present on any of the x-ray views.  Radiographs are the gold standard for these diagnoses."  In answering whether any of the Veteran's other foot disabilities were secondarily aggravated by his service-connected bilateral pes planus, the examiner stated that no opinion can be made with no radiological diagnosis of pes planus.  Finally, the June 2015 VA examiner added that there was no mention of bone spurs until 2007, no radiological diagnosis until 2008 almost 40 years after the Veteran's discharge from service, and no mention of plantar fasciitis until 2008.

The Board finds the June 2015 VA examiner's opinion to be inadequate.  With respect to the opinion concerning direct service connection, the examiner did not explain whether the Veteran's calluses could have been early manifestations of any of the various foot diagnoses he later received.  Additionally, the Board notes that the medical evidence of record contains diagnoses of hallux valgus and plantar fasciitis.  Although the examiner found that the Veteran did not carry such diagnoses based on radiographic evidence, the examiner failed to address whether radiographs are the only legitimate and medically definitive means of diagnosing such conditions and whether other means of medically diagnosing such conditions are possible.  With respect to the secondary service connection opinions, the examiner did not adequately explain why the Veteran does not now carry a diagnosis of pes planus.  Regardless, the Board notes that the Veteran has been service-connected for bilateral pes planus and that he should be presumed to carry such diagnosis for the purpose of rendering an opinion as to whether his other foot conditions were secondarily caused or aggravated by his service-connected bilateral pes planus.

Because not all of the Board's July 2015 directives were complied with, another remand is required to ensure fulfillment of the Board's prior remand instructions by obtaining an additional addendum opinion.  See Stegall, 11 Vet. App. at 270 (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

The Board's review of the record reveals that the Veteran has requested that VA obtain private treatment records from Dr. J.E. Webb, Jr., from the 1990s.  While the AOJ has made several attempts to obtain these records, the Board notes that the AOJ received a response from Dr. Webb's office in June 2012, which stated the following: "All of his records have been archived in a storage facility away from our location.  If you need the records from that far back it will take some time to get that info to you.  Please let me know if you want us to go forward with this request."  However, the AOJ took no action to attempt to obtain these archived records.  Accordingly, on remand, the AOJ should again attempt to obtain archived, private treatment records of the Veteran dating from 1990 to 2008 from the Dr. J. E. Webb, Jr., of Bartlesville Podiatry.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from October 2012 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from October 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and obtain the appropriate release form authorizing VA to request archived, private treatment records dating from 1990 to 2008 from the Dr. J. E. Webb, Jr., of Bartlesville Podiatry.  If the necessary authorization is received, obtain the archived, private treatment records from this physician.  A copy of any request(s) for these records, and any reply, to include a negative reply, should be included in the claims file.

3.  After the above development is completed, send the claims file to a VA podiatrist or other appropriate physician for the purpose of obtaining an addendum opinion.  If the medical professional determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

(a) The examiner should review the claims file and report all diagnosed disorders of the feet, including hallux valgus, plantar fasciitis and calcaneal bone spurs.

(b) Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed hallux valgus, plantar fasciitis and calcaneal bone spurs, or any other found disability of the feet is etiologically related to the Veteran's military service, to include the complaints noted in the December 1966 to June 1967 treatment records?  In doing so, the examiner should consider and address the following:
* whether the Veteran's in-service foot symptoms of and treatments for calluses could have been early manifestations of any currently diagnosed foot condition, 
* his prior medical history of foot treatment (particularly, his 1978 foot surgery), 
* his statements of continued bilateral foot symptomatology since service, 
* and a WedMD article noting the relationship between plantar fasciitis and bone spurs.

(c) Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed hallux valgus, plantar fasciitis and calcaneal bone spurs, or any other found disability of the feet is caused by the Veteran's service-connected pes planus?  In providing such opinion, the examiner must assume that the Veteran carries a current diagnosis of bilateral pes planus.

(d) If it is determined that pes planus has not caused any hallux valgus, plantar fasciitis, calcaneal bone spurs, or any other found disability of the feet, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosed hallux valgus, plantar fasciitis, calcaneal bone spurs, or any other found disability of the feet is aggravated by the Veteran's service-connected pes planus.  If so, the examiner should identify that aspect of the disability which is due to the service-connected pes planus.  In providing such opinion, the examiner must assume that the Veteran carries a current diagnosis of bilateral pes planus.

A complete rationale must be given for every opinion requested.  In giving the opinion's rationale, the examiner should discuss the Veteran's in-service treatment, as well as consider the Veteran's lay statements and assertions concerning his feet in service and after service.  His statements and assertions are noted in the July 2011 Board hearing transcript, statements submitted to VA and in medical reports.  The examiner should also discuss sound medical principles supporting the opinions reached.

If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

If it is determined that an examination of the Veteran is warranted in order to address the above, such examination should be scheduled.

2.	After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

